UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1466



JACK D. LIFFITON,

                                             Plaintiff - Appellant,

          versus

CAROL PAVILACK GETTY; JASPER CLAY, JR.; PAROLE
EXAMINER TENNY; PAROLE EXAMINER LINDSEY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1273-JFM)


Submitted:   June 28, 1996                  Decided:   July 10, 1996


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jack D. Liffiton, Appellant Pro Se. Kaye A. Allison, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his action pursuant to Bivens v. Six Unknown Named Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Liffiton v. Getty, No. CA-95-1273-JFM (D. Md. Feb. 28,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2